DETAILED ACTION
This action is in response to the amendments and remarks filed on 07/27/2022, in which claims 1-3, 6-7 and 13 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112 (b) rejections of claims 3 and 8-12 are withdrawn in view of Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 07/27/2022have been fully considered and they are persuasive with regard to the previous combination of references but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaotai Zhang, Hai Huang, Qiang Li, Hui Yu, Xinxia Tian, Man Zhao, Huifeng Zhang, Facile dual-functionalization of polyamide reverse osmosis membrane by a natural polypeptide to improve the antifouling and chlorine-resistant properties, Journal of Membrane Science, Volume 604, 2020, 118044  (hereinafter “Zhang”).
Regarding Claim 1 Zhang discloses a composite membrane comprising 
a porous (PSf) support, 
a polyamide discriminating layer deposited thereon, and 
a poly(amino acid) coating deposited on a surface of the polyamide discriminating layer, the poly(amino acid) coating containing a plurality of pendant amine groups, a portion of the pendant amino groups converted to amide linkages by condensation with residual acyl halide groups in the discriminating layer,
the composite membrane showing improved fouling resistance by reason of the poly(amino acid) coating; (Abstract, Fig. 1, Sec. 1., 2.2., 2.5., 3.1., 3.3.).
Regarding Claim 2 Zhang discloses the membrane of claim 1 wherein the poly(amino acid) coating comprises a polymeric form of a member of the group consisting of polylysine (Abstract, Sec. 2.2., Fig. 1)
Regarding Claim 13 Zhang discloses a method of modifying a membrane having a polyamide surface layer comprising the steps of: 
a) forming a polyamide discriminating layer on a surface of a porous support by interfacially reacting an amine with an acyl halide, residual acyl halide groups remaining in the discriminating layer: 
b} contacting the polyamide discriminating layer with a coating of a poly(amino acid) (i.e. polylysine) having a plurality of pendant amino groups: and 
c} converting a portion of the pendant amino groups of the poly(amino acid) to amide linkages by reaction of the pendant amino groups with the residual acyl halide groups; (Abstract, Fig. 1, Sec. 1., 2.2., 3.1.).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of WO 2018056242 A1 (hereinafter “Kawakatsu”).
Regarding Claim 3 Zhang discloses the membrane of claim 2, but does not disclose wherein the poly(amino acid) coating comprises a blend of polyglutaric acid with polyarginine. 
However Kawakatsu discloses a method for improving the rejection rate of RO membranes by treating them with a rejection rate-improving agent, wherein the agent may comprise  “one or two or more amino acids” including polylysine, polyarginine, and polyglutamic acid (Abstract, claims, pg. 5 of the translation, para. starting “As the polyamino acid used…”), and thus discloses that one or a mixture of multiple amino acids may be used, and thus establishes that polylysine and a mixture including a blend of at least both  polyarginine, and polyglutamic acid are obvious equivalents for improving a reverse osmosis membrane. Where it is noted that polyglutaric acid and polyglutamic acid are the same chemical.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Zhang by using for the polyamino acid coating a mixture (i.e. blend) of polyglutamic acid and polyarginine as disclosed by Kawakatsu because this involves the simple substitution of known poly(amino acids) used to treat the surface of an RO membrane to improve it.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 5,916,585 A1 (hereinafter “Cook”).
Regarding Claim 6-7 Zhang discloses the membrane of claim 2, but does not disclose wherein the poly(amino acid) coating is crosslinked by a treatment with a peroxide, or (claim 7), wherein the poly(amino acid) coating is crosslinked by means of a dialdehyde. 
However Cook discloses forming a coating layer of a hydrophilic polymer, which may be poly(amino acids) C3/L63-C4/L42, including polylysine (C10/L23-61), and is thus related to the same problem of forming a coating of poly(amino acids)/polylysine, and further discloses that the poly(amino acids)/polylysine is crosslinked to immobilize (and thus insolubilize) it and form the coating (C3/L63-C4/L42) including using crosslinkers which are aldehydes and peroxides (C11/L50-65, Claim 9) including glutaraldehyde (Example 3, Example 6).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Zhang by crosslinking/immobilizing/insolubilizing the poly(amino acid)/polylysine coating by treatment/reacting with a crosslinker comprising peroxide or aldehyde/glutaraldehyde as disclosed by Cook in order to stabilize the coating (Cook C9/L7-9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773